DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “said the infusion material being held in a filtering packet … a brew container 
configured for holding water and a filtering packet”, it is unclear whether the second instance of “a filtering packet” relates to the first instance of “a filtering packet”.   Appropriate correction is required.   
	Claims 5-12 which are directed to a method recites “method for brewing a beverage with the apparatus of claim 1” such that claim 5 (directed toward a method) depends from claim 1 which is directed toward an apparatus.   Appropriate correction is required.   
	Claim 13 recites “a filtering packet … the brew container filled with water and a filtering packet holding infusion material”, it is unclear whether the second instance of “a filtering packet” relates to the first instance of “a filtering packet”.   Appropriate correction is required.   
The remaining claims are rejected for at least the reason of their respective dependency from either independent claim 1 or 13.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US 2019/0075957)
With regard to claim 1, Rivera teaches an apparatus for brewing infusion material (FIG. 4), said 
the infusion material being held in a filtering packet (30a; FIG. 7), the apparatus comprising: a brew container (12) configured for holding water (para. [0033]) and a filtering packet (30a; FIG. 7) of infusion material, and a basket (30) configured for holding the filtering packet and configured for being held in the brew container (12), the basket (30) comprising a bottom wall, a top wall and a lateral side wall, the side wall extending from the bottom wall to the top wall (FIG. 4), and the bottom and top walls comprising openings (FIG. 4 & 5B), an actuator (40) to rotate the basket (30) on itself inside the brew container (12) around the central axis extending between the top wall and the bottom wall (FIG. 4), and wherein the basket comprises blades (31), the blades (31).
	The prior art citation does not explicitly teach the limitation of being configured to generate an axial flow of water through the basket, when the basket is rotated within the brew container filled with water, however it is submitted that as the structural limitations are similar and/or the same as the prior art, therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to arrive at the subject claim limitations as suggested and taught by Rivera for the purpose of providing enhanced water flow through the brewing infusion product to thereby reduce a required infusion time (Rivera: para. [0004]).
With regard to claim 2, Rivera teaches he blades (31) form an axial flow impeller (FIG. 5B).
With regard to claim 3, Rivera teaches the bottom wall or the top wall (50) comprises coupling means cooperating with the actuator (40) (FIG. 4).
With regard to claim 5, Rivera teaches the apparatus of claim 1, comprising the steps of:
positioning a filtering packet (30a; FIG. 7) of infusion material in the basket (30) and the basket in the brew container (12), introducing water in the brew container (12) so that the filtering packet is immersed in water (para. [0036]), and brewing by rotating the basket (30) on itself inside water.  The prior art citation does not explicitly teach the limitation of being configured to generate an axial flow of water through the basket, however it is submitted that as the structural limitations are similar and/or the same as the prior art, therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to arrive at the subject claim limitations as suggested and taught by Rivera for the purpose of providing enhanced water flow through the brewing infusion product to thereby reduce a required infusion time (Rivera: para. [0004]).
With regard to claim 6, Rivera does not explicitly teach that during brewing, actuator rotates the basket at a speed of at most 200 rpm; however, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art at the time of invention was made as a matter of routine experimentation to achieve a desired infusion rate as the prior art does teach that in one embodiment the invention may rotate the brewing the brewing material holder between 30 and 90 cycles per minute, and furthermore, Rivera does explicitly teach: “While preferred rates and rotation angles are provided here, those skilled in the art will recognize other combinations of rates and rotation angles useful for cold brewing, and a cold brewing device according to the present invention operating at other rates and rotation angles is intended to come within the scope of the present invention, and that the reduction gears may be replaced by a belt drive, and that present invention replacing the gears with a belt drive is intended to come within the scope of the present invention.”, para. [0039].
With regard to claim 7, Rivera teaches the rotating operation is discontinuous (“The rotational motion is preferably an oscillation of between 90 degrees and 270 degrees and preferably about 120 degrees”, para. [0039]).
With regard to claim 8, Rivera teaches the method comprises the further step of dispensing the beverage either totally or partly (“A top view of a pouring lid 60 of the cold coffee brewing device 10 is shown in FIG. 11A and a bottom view of the pouring lid 60 is shown in FIG. 11B. The pouring lid 60 replaces the drive assembly 40 after brewing brewed beverage. A lid handle 62 allows a user to remove the pouring lid 60. The pouring lid 60 can be rotated to align and separate a spout guard 66 from the spout 54 (see FIGS. 9A-9C)”, para. [0041]).
With regard to claim 9, although Rivera does not explicitly teaches during or after the dispensing step and once the level of beverage is lower to the bottom of the basket, the filtering packet is centrifuged, usually at a speed superior to 120 rpm, it is submitted that such a limitation would have been obvious to one of ordinary skill in the art at the time of invention was made as a matter of routine experimentation to achieve a desired infusion rate as the prior art does teach that in one embodiment the invention may rotate the brewing the brewing material holder between 30 and 90 cycles per minute, and furthermore, Rivera does explicitly teach: “While preferred rates and rotation angles are provided here, those skilled in the art will recognize other combinations of rates and rotation angles useful for cold brewing, and a cold brewing device according to the present invention operating at other rates and rotation angles is intended to come within the scope of the present invention, and that the reduction gears may be replaced by a belt drive, and that present invention replacing the gears with a belt drive is intended to come within the scope of the present invention.”, para. [0039].
With regard to claim 10, Rivera teaches the filtering packet holds roast and ground coffee (cold coffee brewing device 10), and the filtering packet (30a; FIG. 7), defines an internal volume, and less than 50%, of the internal volume is filled with roast and ground coffee (brewing material 30b situated within mesh material 30a as illustrated in FIG. 7).
With regard to claim 11, although Rivera does not explicitly teach that water and roast and ground coffee are introduced in the apparatus in a ratio of 50 to 100 g of roast and ground coffee for 1 l of water, it is submitted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed values of ground coffee and water since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 12, although Rivera does not explicitly teach water is introduced at a temperature of at most 30° C, it is submitted that it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the claimed water temperature since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With regard to claim 13, Rivera teaches a system for preparing a beverage comprising an apparatus (FIG. 4) comprising a brew container (12) configured for holding water and a filtering packet (30a; FIG. 7) of infusion material, and a basket (30) configured for holding the filtering packet (30a) and configured for being held in the brew container (12)(FIG. 4 & 7), the basket (30) comprising a bottom wall, a top wall and a lateral side wall, the side wall extending from the bottom wall to the top wall, and the bottom and top walls comprising openings (FIG. 4), an actuator (40) to rotate the basket (30) on itself inside the brew container (12) around the central axis extending between the top wall and the bottom wall (FIG. 4), and wherein the basket comprises blades (31), and a filtering packet (30a) holding infusion material.
	The prior art citation does not explicitly teach the limitation of being configured to generate an axial flow of water through the basket, when the basket is rotated within the brew container filled with water, however it is submitted that as the structural limitations are similar and/or the same as the prior art, therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to arrive at the subject claim limitations as suggested and taught by Rivera for the purpose of providing enhanced water flow through the brewing infusion product to thereby reduce a required infusion time (Rivera: para. [0004]).
With regard to claim 14, Rivera teaches the filtering packet holds roast and ground coffee (cold coffee brewing device 10), and the filtering packet (30a; FIG. 7), defines an internal volume, and less than 50%, of the internal volume is filled with roast and ground coffee (brewing material 30b situated within mesh material 30a as illustrated in FIG. 7).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US 2019/0075957) in view of Ingold (US 2017/0086473)
With regard to claim 4, Rivera teaches an apparatus for brewing infusion material (FIG. 4), said 
the infusion material being held in a filtering packet (30a; FIG. 7)), the apparatus comprising: a brew container (12) configured for holding water (para. [0033]) and a filtering packet (30a; FIG. 7) of infusion material, and a basket (30) configured for holding the filtering packet and configured for being held in the brew container (12), the basket (30) comprising a bottom wall, a top wall and a lateral side wall, the side wall extending from the bottom wall to the top wall (FIG. 4), and the bottom and top walls comprising openings (FIG. 4 & 5B), an actuator (40) to rotate the basket (30) on itself inside the brew container (12) around the central axis extending between the top wall and the bottom wall (FIG. 4), and wherein the basket comprises blades (31), the blades (31).
The prior art citation does not explicitly teach the limitation of being configured to generate an axial flow of water through the basket, when the basket is rotated within the brew container filled with water, however it is submitted that as the structural limitations are similar and/or the same as the prior art, therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to arrive at the subject claim limitations as suggested and taught by Rivera for the purpose of providing enhanced water flow through the brewing infusion product to thereby reduce a required infusion time (Rivera: para. [0004]).
Rivera does not teach the brew container comprises a dispensing valve, preferably a pinching valve; however, Ingold teaches a dispensing valve 96 used to control the dispensing of liquid from a brewing device (para. [0100]-[0114]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the device in the Rivera reference, to include the brew container comprises a dispensing valve, preferably a pinching valve, as suggested and taught by Ingold, for the purpose of providing control of the dispensing of a liquid from the brewing device (Ingold: para. [0100]-[0114]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera (US 2019/0075957) in view of Burbank (US 2013/0032537)

With regard to claim 15, Rivera teaches a system for preparing a beverage comprising an apparatus (FIG. 4) comprising a brew container (12) configured for holding water and a filtering packet (30a; FIG. 7) of infusion material, and a basket (30) configured for holding the filtering packet (30a) and configured for being held in the brew container (12)(FIG. 4 & 7), the basket (30) comprising a bottom wall, a top wall and a lateral side wall, the side wall extending from the bottom wall to the top wall, and the bottom and top walls comprising openings (FIG. 4), an actuator (40) to rotate the basket (30) on itself inside the brew container (12) around the central axis extending between the top wall and the bottom wall (FIG. 4), and wherein the basket comprises blades (31), and a filtering packet (30a) holding infusion material.
	The prior art citation does not explicitly teach the limitation of being configured to generate an axial flow of water through the basket, when the basket is rotated within the brew container filled with water, however it is submitted that as the structural limitations are similar and/or the same as the prior art, therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to arrive at the subject claim limitations as suggested and taught by Rivera for the purpose of providing enhanced water flow through the brewing infusion product to thereby reduce a required infusion time (Rivera: para. [0004]).
Rivera does not teach a code is associated to the filtering packet, the apparatus comprises a code reader configured to read the code, wherein the code provides information related to the nature of the infusion material, brewing parameters or combinations thereof, and the apparatus is configured to apply read brewing parameters or to define brewing parameters based on read information.   However, Burbank teaches “Automatic entry may be by way of a data store such as bar-code or RFID attached to the filter, for example which may be read when the filter 160 is installed in a chassis with a corresponding reader device (not shown)”, para. [0065]).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Rivera reference, to include a code is associated to the filtering packet, the apparatus comprises a code reader configured to read the code, wherein the code provides information related to the nature of the infusion material, brewing parameters or combinations thereof, and the apparatus is configured to apply read brewing parameters or to define brewing parameters based on read information, as suggested and taught by Burbank, for the purpose of providing automated processing of an infusion system(para. [0065])


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W ISKRA/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761